UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5000



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


AURIS GEROD SINGLETARY,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:06-cr-00194-MJP)


Submitted:   September 11, 2008         Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Stanley
Duane Ragsdale, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Auris Gerod Singletary appeals his jury conviction and

120-month sentence for unlawful possession of 500 grams or more of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) (2000).      Counsel

for Singletary has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), alleging that he has found no meritorious

issues for appeal, but stating as a possible ground the district

court’s denial of Singletary’s motion to suppress cocaine found in

the door panel of the rental vehicle Singletary was driving at the

time he was detained for speeding on a South Carolina highway.

Singletary has filed a pro se supplemental brief asserting the same

ground for relief, and the Government has declined to file a

responsive brief.   Finding no error, we affirm.

          We reject Singletary’s assertion that the district court

erroneously denied his motion to suppress.   This court reviews the

factual findings underlying the denial of a motion to suppress for

clear error and its legal conclusions de novo.     See United States

v. Johnson, 400 F.3d 187, 193 (4th Cir. 2005).      The evidence is

construed in the light most favorable to the Government, the

prevailing party below.     See United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

          First, we find that police lawfully stopped Singletary

for speeding; observation of any traffic violation, no matter how

minor, gives an officer probable cause to stop the driver.      See


                                  2
United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).      A

routine and lawful traffic stop permits an officer to detain the

motorist to request a driver's license and vehicle registration, to

run a computer check, and to issue a citation.    See United States

v. Rusher, 966 F.2d 868, 876 (4th Cir. 1992).     To further detain

the driver requires a reasonable suspicion on the part of the

investigating officer that criminal activity is afoot.    See id. at

876-77.    We find that police initially detained Singletary for no

longer than was necessary to issue him a warning ticket for his

speeding violation.

           We also find that the canine sniff of the rental vehicle

was lawful because it was conducted during the lawful traffic stop

and the canine alerted to unlawful narcotics before entering the

vehicle.   See Illinois v. Caballes, 543 U.S. 405, 409 (2005).   The

positive dog alert provided probable cause for the ensuing search

of the rental vehicle.     See id.    Accordingly, we hold that the

district court did not err in denying Singletary’s motion to

suppress the cocaine seized from the rental vehicle.*

            We have reviewed the entire record in this case and find

no meritorious issues for appeal.       Accordingly, we affirm the

district court’s judgment.       This court requires that counsel



     *
      Since we conclude that police had probable cause to search
the rental vehicle, we need not address Singletary’s assertions
that his consent to the search was involuntary or that the search
exceeded the scope of his consent.

                                  3
inform Singletary in writing of his right to petition the Supreme

Court of the United States for further review.       If Singletary

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel's motion must

state that a copy thereof was served on Singletary.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                4